DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment dated 08/18/2022 has been acknowledged. Claim 21 has been amended. Claims 35-48 have been newly added. Claims 21-48 are currently pending in application.

Response to Arguments
Applicant’s arguments filed 08/18/2022 has been acknowledged. Argument regarding claim 21 is persuasive. Claim 21-36 & 39 are currently allowed in the office action. Claims 37-38,42-43, 46 & 48 are rejected in view of previously cited SHARANGPANI (US 2016/0149049 A1) and claims 40-41, 44-45, 47 are objected to (see rejections and allowable subject matter sections below) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 in liens 7-9 recites “forming a first liner in the void comprising ruthenium material, the first liner comprising an inner periphery exposed in the void; and forming a second liner against the inner periphery of the first liner”. Figs. 8-9, paragraph [0046]-[0047] describes 46 is ruthenium-containing layer and 44 is a dielectric barrier material which does not contain ruthenium (see para [0044]). If ruthenium containing  46 is considered as the claimed first liner and  44  as the claimed second liner then  44 is not formed against an inner periphery of 46  exposed in the void 42. In other words, Fig. 8/9 reads  “forming a first liner (46) in the void comprising ruthenium material, the first liner comprising an inner periphery exposed in the void (inner periphery of 46 exposed to void 42, Fig. 8) but does not read  “forming a second liner (44)  against the inner periphery of the first liner”. It is not clear if it was intended to recite “forming a first liner in the void [[comprising ruthenium material]], the first liner comprising an inner periphery exposed in the void; and forming a second liner comprising ruthenium material against the inner periphery of the first liner” or not . Examiner is considering the recitation as such in line with specification para [0046] which describes “dielectric barrier material 44 may be considered to form first liners 43, and the ruthenium-containing material 46 may be considered to form second liners 45 which are over and directly against the first liners”.
Claims 43-48 are rejected being dependent on claim 42.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	
Claims 37-38,42-43, 46 & 48 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by SHARANGPANI (US 2016/0149049 A1).

Regarding claim 37,  SHARANGPANI discloses,
 A method of forming an integrated assembly(Figs. 1-4, 5A-5B, 8A-8C), comprising: 
forming a stack comprising alternating first (42, Fig. 1, para [0030]) and second materials (32, Fig. 1);
the second material being an insulative material (32 can be insulating material,  para [0030]); 
forming channel-material-pillars (60, Fig. 2E, para [0058]) to extend through the stack; 
M122-7797 Non-Final OA5 of 1 2removing the first material to leave voids (43, Fig. 5A, para [0069]); 
and forming conductive gate material (conductive layer 46, Fig. 8C, para  [0113]; 46 can function as gate electrode, para [0115]) comprising ruthenium (46 comprises 461 which is a  ruthenium layer, para [0107]) filling the voids.

Regarding claim 38,  SHARANGPANI discloses the method of claim 37 and further disclose, further comprising forming dielectric barrier material (conductive barrier layer 481L, FIG. 8A, para [0106])  as a liner (481L constitutes conductive linear 481, Fig. 8C, para [0107]) in the void against the conductive gate material.  

Regarding claim 42,  SHARANGPANI discloses,
 A method of forming an integrated assembly, comprising: 
forming a stack comprising alternating first(42, Fig. 1, para [0030])  and second materials(32, Fig. 1); 
the second material being an insulative material(32 can be insulating material,  para [0030]); 
forming channel-material-pillars (60, Fig. 2E, para [0058]) to extend through the stack; 
removing the first material to leave voids (43, Fig. 5A, para [0069]); 
forming a first liner (481, Figs. 7B) in the void comprising ruthenium material (see 112(b) rejection first liner is interpreted as not containing ruthenium), the first liner comprising an inner periphery exposed in the void (Fig. 7B); 
and forming a second liner (461, Fig. 7C , see 112(b) rejection , second linear is interpreted comprising ruthenium) against the inner periphery of the first liner.

Regarding claim 43,  SHARANGPANI discloses the method of claim 42 and further disclose, wherein the second liner comprises a conductive material (461 contains ruthenium).
Regarding claim 46,  SHARANGPANI discloses the method of claim 42 and further disclose, further comprising a third liner (476, Fig. 7D formed  along the inner peripheral line of 461 and hence liner in that interpretation) in the voids.
Regarding claim 48,  SHARANGPANI discloses the method of claim 42 and further disclose, wherein the third liner (476)  is between the insulative material (32) and the first liner (481) ( see Fig. 8C, 476 is between top portion of 481 and lowermost 32)

Allowable Subject Matter
Claim 21 -36,39 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 21, the prior art made of record does not disclose or suggest either alone or in combination “and recessing the conductive gate material comprising ruthenium within the voids” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Claims 22-36 & 39 are allowed being dependent on claim 21.
Claims 40-41, 44-45, 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claim and pending withdrawal of 112(b) rejections of related claims as set forth in the office action.

With respect to claims 40-41, 44-45,47 the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

further comprising recessing the conductive gate material within the voids (claim 40).  
further comprising recessing the conductive gate material twice with a first etch different from a second etch(claim 41).  
wherein the second liner comprises one or more of metal nitrides(claim 44) .  
wherein the second liner comprises one or more of titanium nitride and tungsten nitride (claim 45). 
wherein the third liner comprises dielectric barrier material (claim 47)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. (FP 7.40)                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                                                                                                                                                                                                                 /SHAHED AHMED/Primary Examiner, Art Unit 2813